Citation Nr: 1409557	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for sleep apnea has been received.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to an increased rating in excess of 20 percent for degenerative disc disease, L4-L5 (hereafter referred to as a back disability).

4. Entitlement to an increased rating in excess of 50 percent for Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to December 1991 and from March 2000 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2011 rating decisions by the Buffalo, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The January 2008 rating decision at issue increased a disability rating to 20 percent for degenerative disc disease, L4-L5. When the back disability matter was last before the Board in March 2012, it was remanded to the RO for additional development. 

The June 2011 rating decision at issue reopened a previous service connection claim for sleep apnea, but denied the underlying benefit sought. Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

Additionally, the June 2011 rating decision at issue also continued a 50 percent disability rating for the Veteran's service-connected PTSD. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for a back disability, entitlement to service connection for sleep apnea, and entitlement to an increased disability rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed January 2008 rating decision, which notice of was provided in February 2008, denied entitlement to service connection for a sleep apnea disability, finding that the Veteran's claim was not substantiated as there was no evidence of a current sleep apnea disability. The Veteran failed to timely appeal the January 2008 rating decision; therefore it became final in February 2009.

2. Evidence received since the January 2008 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses a previously unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The January 2008 rating decision that denied the claim for entitlement to service connection for sleep apnea is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Evidence received since the January 2008 rating decision in relation to the Veteran's claim for entitlement to service connection for sleep apnea is new and material, and, therefore, the claim may be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). With regard to the reopening of the previously denied claim, the Board is granting the benefit sought on appeal. Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot. 

New and Material Evidence

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence of record at the time of the January 2008 rating decision consisted of the Veteran's service treatment records, a March 2007 VA respiratory examination report, and post-service VA medical treatment records. Service connection was denied on the grounds that no current disability was shown.

Evidence received since the January 2008 rating decision consists of private medical records from the Sleep Disorders Center of New York dated in July 2010, and a November 2010 VA examination report, which both contain a diagnosis of sleep apnea. This evidence is considered new because it was received after the January 2008 rating decision and therefore was not previously considered. The evidence is material because it is not cumulative or redundant and it addresses the unestablished fact of a current disability, which was the element of service connection lacking.

New and material evidence having been received; reopening of the previously denied claim of service connection for a sleep apnea disability is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received. This matter must now be addressed on a de novo basis. For the reasons detailed in the remand section, additional development is required for full and fair adjudication of the underlying service connection claim for sleep apnea.


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for a sleep apnea disability is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claims. See 38 C.F.R. § 3.159.

As for the Veteran's service connection claim for sleep apnea, review of the record reveals that the Veteran underwent a VA respiratory examination in November 2010. The examiner opined that the Veteran's current sleep apnea disability was most likely due to his significant weight gain and obesity. 

Subsequently, the Veteran submitted medical evidence that his weight reached 261 pounds in February of 2005, prior to discharge from service. Furthermore, he submitted lay statements that his weight at the time of service discharge was 264 pounds, that he suffered from snoring, and that he fell asleep during the day often waking up gasping for air. Review of the record reveals that the Veteran's weight indeed did reach 261 pounds while in service.

The Board finds that in light of the recently submitted evidence, the sleep apnea claim must be remanded to obtain an addendum opinion on this matter.

As for the Veteran's increased rating claim for his back disability, the Veteran's thoracolumbar spine range of motion was tested in July 2009 during a VA physical therapy session; however the Veteran reported that the findings were inadequate because a goniometer was not used to measure the accurate degree of flexion, but rather the angles were just estimated visually. The Board agreed with the Veteran's contentions and issued a remand for a new VA spine examination in March 2012.

The Veteran was subsequently afforded a VA spine examination in April 2012, during which he stated to the examiner that he was unable to perform forward flexion and extension range of motion testing due to pain and a fear of falling. However, the examination report notes that he sat briefly on the table with his hips flexed to 90 degrees and was able to dismount the examination table with no assistance. Ultimately, the examiner reported that the Veteran exited the room with a normal gait while carrying a 20-25 pound bag in his hand. 

The Board finds that the April 2012 results appear to be inconsistent in that the Veteran reported that he could not perform certain range of motion testing, specifically forward flexion and extension, however, throughout the examination he manifested certain movements which appear to belie his stated inability. The Board reminds the Veteran that it is his duty to cooperate in all aspects of the examination. As this claim turns partially upon the Veteran's accurate range of motion findings for forward flexion and extension, the Board finds that a new spine examination is needed to determine the Veteran's level of severity for his service-connected back disability. 

Also, while on remand, appropriate efforts must be made to obtain any further private and/or VA medical treatment records pertaining to the Veteran's service-connected back disability. 

As for the Veteran's increased disability rating claim for PTSD, the Board also finds that additional evidence is required to adjudicate the claim on the merits. The Veteran was afforded a VA PTSD examination in January 2011 to determine the severity of his service-connected PTSD disability and to provide an individual unemployability opinion. The examiner opined that the Veteran's quality of life was "poor" over the past year and that it was more likely than not a result of his PTSD. He noted that the Veteran has exhibited manipulative behaviors, abused his position of authority at his former job, and was inconsistent in reporting significant information. He indicated that the Veteran reported he was on a "break" when asked about his current employment status and that he had failed to seek employment, instead he spends his time "relaxing at home and watching television." The examiner was ultimately unable to render an opinion with reasonable medical certainty supporting a GAF score for the Veteran's PTSD because of the overlapping symptoms with his Axis II personality disorder. He was also not able to formulate an opinion on an improvement prognosis because the Veteran did not appear to be motivated for the appropriate treatment and has not received intensive treatment in the past.

Subsequent to the January 2011 VA PTSD examination, records from the Social Security Administration (SSA) were obtained and associated with the Veteran's claims file which indicates that disability benefits were granted for chronic mental disorders and anxiety in October 2010. These records were not reviewed or considered by the January 2011 VA examiner, as they were not made available at that time. On remand, such records must be reviewed by the examining physician.

Additionally, in a September 2011 notice of disagreement, the Veteran alleged that the January 2011 examination report was inaccurate. Specifically, he stated that he never reported to the examiner that he wanted to "take a break" from working. Instead, he explained that in October 2010 he suffered a nervous breakdown to the extent that he was unable to leave the house and was scared to go to sleep. Furthermore, he explained that he did not decide to leave his job, he was terminated, and that in August 2010 he completed a college degree and became an ordained minister in September 2010, despite the examiner's reports that the Veteran was not doing anything to further himself. Lastly, the Veteran indicated that statements regarding manipulative behaviors in the January 2011 examination report were wholly untrue. The Board also notes that in January 2012, the Veteran again expressed that there were "many inconsistencies" and "false statements" in the January 2011 VA examination report.

In light of the new evidence and allegations of inaccuracies in the January 2011 VA examination report, the Board finds that a new PTSD examination is warranted to determine the accurate, current severity of the Veteran's service-connected PTSD. 

Also, while on remand, appropriate efforts must be made to obtain any updated VA medical treatment records pertaining to the Veteran's service-connected PTSD disability. 


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records from all appropriate VA facilities from April 2012 to present.

2. Request a completed VA Form 21-4142, Authorization and Consent to Release Information, from the Veteran. Obtain any outstanding private treatment records from all physicians identified by the Veteran, which address treatment for his sleep apnea and service-connected back disability. The Veteran may also submit this evidence himself.

Any verification of such notification, including enclosures, should be associated with the claims file. All such efforts and requests to obtain such must be documented in the claims file.

3. After the completion of the above, obtain a supplemental opinion from the examiner who conducted the November 2010 VA examination for the Veteran's sleep apnea claim.  If the examiner is not available, obtain an opinion from another equally qualified medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. A copy of this remand and the claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea was incurred in or is otherwise related to military service. The examiner/reviewer is requested to specifically consider and address as necessary, the November 2010 VA examination findings and the Veteran's contentions that his symptoms first manifested in service, that his weight reached 261 pounds during service, that he would often fall asleep during the day, and that he currently suffers from loud snoring. 

Additionally, the examiner/reviewer is asked to opine whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran has a current sleep apnea disability that is due to or caused by his service-connected deviated nasal septum disability.

The examiner should also address whether it is at least as likely as not that the current sleep apnea disability was aggravated (i.e., worsened) beyond the natural progress by the service-connected deviated nasal septum disability. If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected deviated nasal septum disability.

A clear explanation for any opinion expressed is required. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and severity of his service-connected back disability. In scheduling the Veteran for examination, he should be reminded that it is his duty to appear for and cooperate in all aspects of the examination. A copy of the claims file, including this remand must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 
All indicated studies of the lumbar spine, including range of motion studies in degrees, should be performed. 

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use and during flare-ups, and, to the extent possible, provide an assessment of any additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should indicate whether the Veteran's low back disorder results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the low back disorder, to include but not limited to bladder or bowel impairment. 

The supporting rationale for all opinions expressed should be provided.


5. Arrange for the Veteran to undergo a VA PTSD examination, with an appropriate examiner skilled in the diagnosis and treatment of mental disorders, to determine the nature and severity of his service-connected PTSD disability. A copy of this remand and the claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred. 

The examiner should undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's PTSD disability. The examiner is asked to comment on the apparent inconsistencies between the January 2011 VA PTSD examination report and the Veteran's written lay statements to the extent necessary. 

If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6. After the above development has been completed, readjudicate the issues on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


